DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 9-20 in the reply filed on 6/27/2022 is acknowledged.
3. 	Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 1-8; and added claims 21-28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0033252) (hereafter Huang).
Regarding claim 9, Huang discloses a method for forming a biosensor, comprising: 
receiving a substrate (520, 518, and 504 in Fig. 5A) having a semiconductor layer 504 (Fig. 5A; and see paragraph 0100, wherein “silicon substrate”), wherein the semiconductor layer 504 (Fig. 5A) has a first surface (top surface of 504 in Fig. 5A) and a second surface (bottom surface of 504 in Fig. 5A) opposite to the first surface; 
forming a FET device 502 (Fig. 5A, paragraph 0073) in the semiconductor layer 504 (Fig. 5A); 
forming an isolation layer 512 (Fig. 5A, paragraph 0033) over the first surface (top surface of 504 in Fig. 5A) of the semiconductor layer 504 (Fig. 5A), wherein the isolation layer 512 (Fig. 5A) has a rectangular opening 514 (Fig. 5A, paragraph 0074) substantially aligned with the FET device 502 (Fig. 5A);
forming a dielectric layer 516 (Fig. 5A, paragraph 0074) over the isolation layer 512 (Fig. 5A); and 
forming a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) over the dielectric layer 516 (Fig. 5A), wherein an extending direction (horizontal direction in Fig. 12) of the pair of first electrode (element number is not shown in Fig. 12 but see 1104 in Fig. 11E) is perpendicular to an extending direction (vertical direction in Fig. 12) of the pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E), and the pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E) are separated from the pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E).  

Allowable Subject Matter
1. 	Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 10 would be allowable because a closest prior art, Huang et al. (US 2019/0033252), discloses the semiconductor layer 504 (Fig. 5A) has a first surface (top surface of 504 in Fig. 5A) and a second surface (bottom surface of 504 in Fig. 5A) opposite to the first surface; forming an isolation layer 512 (Fig. 5A, paragraph 0033) over the first surface (top surface of 504 in Fig. 5A) of the semiconductor layer 504 (Fig. 5A); and forming a dielectric layer 516 (Fig. 5A, paragraph 0074) over the isolation layer 512 (Fig. 5A) but fails to disclose forming an interconnect structure over the second surface of the semiconductor layer; forming a trench penetrating the dielectric layer, the isolation layer, the semiconductor layer and a portion of the interconnect structure; forming a conductive layer over the first surface of the semiconductor layer; and patterning the conductive layer to form a connecting pad in the trench and electrically connected to the interconnect structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a biosensor, comprising: forming an interconnect structure over the second surface of the semiconductor layer; forming a trench penetrating the dielectric layer, the isolation layer, the semiconductor layer and a portion of the interconnect structure; forming a conductive layer over the first surface of the semiconductor layer; and patterning the conductive layer to form a connecting pad in the trench and electrically connected to the interconnect structure in combination with other elements of the base claim 9. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 11 depends on claim 10.
In addition, claim 12 would be allowable because a closest prior art, Huang et al. (US 2019/0033252), discloses the isolation layer 512 (Fig. 5A) has a rectangular opening 514 (Fig. 5A, paragraph 0074) substantially aligned with the FET device 502 (Fig. 5A); forming a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) over the dielectric layer 516 (Fig. 5A) but fails to disclose the rectangular opening has a pair of first sides and a pair of second sides perpendicular to the pair of first sides, the pair of first electrodes are disposed over the pair of first sides, and the pair of second electrodes are disposed over the pair of second sides. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a biosensor, comprising: the rectangular opening has a pair of first sides and a pair of second sides perpendicular to the pair of first sides, the pair of first electrodes are disposed over the pair of first sides, and the pair of second electrodes are disposed over the pair of second sides in combination with other elements of the base claim 9. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 13 depends on claim 12.
Moreover, claim 14 would be allowable because a closest prior art, Huang et al. (US 2019/0033252), discloses forming a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) over the dielectric layer 516 (Fig. 5A), wherein a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) may each have a thickness (see paragraph 0121) between about 50 nm and about 500 nm but fails to disclose each of the first electrodes and the second electrodes has a ratio of a length to a width, and the ratio of the length to the width is less than 5. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a biosensor, comprising: each of the first electrodes and the second electrodes has a ratio of a length to a width, and the ratio of the length to the width is less than 5 in combination with other elements of the base claim 9. 
Furthermore, claim 15 would be allowable because a closest prior art, Huang et al. (US 2019/0033252), discloses forming a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) over the dielectric layer 516 (Fig. 5A), wherein a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) may each have a thickness (see paragraph 0121) between about 50 nm and about 500 nm but fails to disclose each of the first electrodes and the second electrodes has a ratio of a length to a thickness, and the ratio of the length to the thickness is less than 5. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a biosensor, comprising: each of the first electrodes and the second electrodes has a ratio of a length to a thickness, and the ratio of the length to the thickness is less than 5 in combination with other elements of the base claim 9. 
Lastly, claim 16 would be allowable because a closest prior art, Huang et al. (US 2019/0033252), discloses forming a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) over the dielectric layer 516 (Fig. 5A), wherein a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121) and a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) may each have a thickness (see paragraph 0121) between about 50 nm and about 500 nm but fails to disclose each of the first electrodes and the second electrodes has a ratio of a width to a thickness, and the ratio of the width to the thickness is less than 3. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a biosensor, comprising: each of the first electrodes and the second electrodes has a ratio of a width to a thickness, and the ratio of the width to the thickness is less than 3 in combination with other elements of the base claim 9. 
	
Claims 17-28 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Huang et al. (US 2019/0033252), discloses a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) and a third electrode (element number is not shown in Fig. 12 but see 524 in Fig. 5A, paragraph 0075); and applying an analyte 534 (Fig. 5B, paragraph 0079) to the biosensor but fails to disclose applying a first voltage pulse to the pair of second electrodes; applying a second voltage pulse to the pair of first electrodes; and applying a third voltage pulse to the third electrode. Additionally, the prior art does not teach or suggest a method of operating a biosensor, comprising: applying a first voltage pulse to the pair of second electrodes; applying a second voltage pulse to the pair of first electrodes; and applying a third voltage pulse to the third electrode in combination with other elements of claim 17.
In addition, a closest prior art, Huang et al. (US 2019/0033252), discloses forming a dielectric layer (not shown in Fig. 5A but see “passivation layer” in paragraph 0104) over the isolation layer 512 (Fig. 5A) but fails to disclose forming a pair of first electrodes and a pair of second electrodes over the dielectric layer, wherein an extending direction of the pair of first electrode is perpendicular to an extending direction of the pair of second electrodes, and the pair of first electrodes are separated from the pair of second electrodes. Additionally, the prior art does not teach or suggest a method for forming a biosensor, comprising: forming a pair of first electrodes and a pair of second electrodes over the dielectric layer, wherein an extending direction of the pair of first electrode is perpendicular to an extending direction of the pair of second electrodes, and the pair of first electrodes are separated from the pair of second electrodes in combination with other elements of claim 21.

A closest prior art, Huang et al. (US 2019/0033252), discloses a method of operating a biosensor, comprising: receiving a biosensor 502 (Fig. 5A, paragraph 0073) comprising a bioFET device 502 (Fig. 5A), a pair of first electrodes (element number is not shown in Fig. 12 but see 1104 in Fig. 11E, paragraph 0121), a pair of second electrodes (element number is not shown in Fig. 12 but see 1108 in Fig. 11E, paragraph 0121) and a third electrode (element number is not shown in Fig. 12 but see 524 in Fig. 5A, paragraph 0075); applying an analyte 534 (Fig. 5B, paragraph 0079) to the biosensor but fails to teach applying a first voltage pulse to the pair of second electrodes; applying a second voltage pulse to the pair of first electrodes; and applying a third voltage pulse to the third electrode as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 18-20 depend on claim 17.
In addition, a closest prior art, Huang et al. (US 2019/0033252), discloses (see upside-down figure of Fig. 5A) a method for forming a biosensor, comprising: receiving a substrate (520, 518, and 504 in Fig. 5A) having a semiconductor layer 504 (Fig. 5A; and see paragraph 0100, wherein “silicon substrate”) and an isolation layer 512 (Fig. 5A, paragraph 0033) under the semiconductor layer 504 (Fig. 5A); forming a FET device 502 (Fig. 5A, paragraph 00373) in the semiconductor layer 504 (Fig. 5A); forming an interconnect structure 518 (Fig. 5A, paragraph 0076) over the semiconductor layer 504 (Fig. 5A); removing (see paragraph 0105, wherein “an opening 708 may be etched through isolation layer 512 to expose the back side 507 of substrate 504”) a portion the isolation layer 512 (Fig. 5A) to form an opening 514 (Fig. 5A, paragraph 0074) exposing the FET device 502 (Fig. 5A); and forming a dielectric layer (not shown in Fig. 5A but see “passivation layer” in paragraph 0104) over the isolation layer 512 (Fig. 5A) but fails to teach forming a pair of first electrodes and a pair of second electrodes over the dielectric layer, wherein an extending direction of the pair of first electrode is perpendicular to an extending direction of the pair of second electrodes, and the pair of first electrodes are separated from the pair of second electrodes as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-28 depend on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813